DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 12/11/2020 following the non-final rejection of 09/18/2020. Claims 1, 6, 15-18 and 20 were amended. Claims 1-20 are currently pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/11/2020, with respect to claim objections have been fully considered and are persuasive.  The objections of 09/18/2020 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 12/11/2020, with respect to claims rejected under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied prior art in light of the amendments made to the claims.

Specification
The disclosure is objected to because of the following informalities:
paragraphs [0032]-[0033] and [0036] are objected to for describing the term “stagger angle” in a manner that is contrary to how it is used in the art.  The term “staggered angle” (also known as the “setting angle”) is defined in the art as “the angle .
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-5, 8-11, 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0273362, herein referenced as Li.
Regarding Claim 1, Li recites a compressor (14 fig. 1) for a gas turbine engine (10 fig. 1), the compressor comprising: a rotor and a stator located downstream of the rotor (see compressor 14 having these components in fig. 1; “a compressor or a turbine may include one or both the blade or vane arrangement” para. 31), the stator comprising a plurality of vanes (see fig. 1), each of the vanes having an airfoil (see airfoil 54 in fig. 4; “the aerofoil and platform configuration is equally applicable to a blade array or a vane array” para. 84, this would mean that the configuration presented on the blade in Li is applicable to stator vanes) extending generally radially from a root proximate an inner hub of the stator to a radially outer tip (shown in fig. 4), a span of the airfoil defined between the root and the tip (see span of aerofoil in fig. 4), the airfoil having a leading edge (61 fig. 4), a trailing edge (62 fig. 4), and a chord extending between the leading edge and the trailing edge to define a chord length (see chord of aerofoil 54 in fig. 5), 
the airfoil having a pressure side surface (59 fig. 3) and a suction side surface (60 fig. 3) each extending on opposite sides of the airfoil (58 fig. 3) between the leading edge (61 fig. 3) and the trailing edge (62 fig. 3), and a fillet (see leading edge foot 69 fig. 3) disposed at the root of the airfoil (see fig. 3), 
the fillet (69 fig. 3) extending upstream from the leading edge of a remainder of the airfoil (see fig. 4 which shows the leading edge foot 69 extending upstream from leading edge 61), the fillet extending away from the pressure side surface a greater distance than the fillet extends away from the suction side surface (leading edge foot 69 is shown to extend further from pressure side than from the suction side in fig. 5), 
a heiqht of the fillet (69 fig. 3) taken in a spanwise direction is maximum at the leading edge (“the first surface 70 has a maximum radial height relative to the datum line 49 and shown by a ridge line 71” para. 65; this would mean that the max radial height of the leading edge foot 69 is at where it meets with the leading edge 81 at position 76 as shown in fig. 3 and 4), the fillet (69 fig. 5) having a width in a direction normal to the pressure side of the remainder of the airfoil (see width of leading edge foot 69 in fig. 5), the height and the width of the fillet decreasing from the leading edge such that the fillet blends smoothly into the pressure side of the reminder of the airfoil in a downstream direction (the height and width of the leading edge foot 69 is shown to decrease and blend smoothly into the airfoil in figs. 3-5; “the leading edge foot 69 blends out towards the trailing edge 62 of the rotor blade 54” para. 71).  

Regarding Claim 3, Li recites the compressor as defined in claim 1, wherein the fillet (leading edge foot 69 fig. 5) extends downstream from the leading edge (shown in fig. 5).  

Regarding Claim 4, Li recites the compressor as defined in claim 3, wherein the fillet extends downstream from the leading edge a chord-wise distance of less than 50% of the chord length (“the leading edge foot 69 may blend out between and including the suction side crown 78 and the throat plane 80” para. 72; as shown in fig. 6A-B, the suction side crown 78 is shown to be at roughly 0.28 of the axial chord and the throat plane 80 is shown to be at around 0.58 of the axial chord on the suction side on the graph in fig. 6A. This would mean that the leading edge foot 69 would blend out between 0.28 – 0.58 of the axial chord which overlaps, and thus anticipating, the claimed range above of less than 50% of the chord; see MPEP 2131.03 Anticipation of Ranges).  

Regarding Claim 5, Li recites the compressor as defined in claim 4, wherein the chord-wise distance is from 10% to 50% of the chord length (“the leading edge foot 69 may blend out between and including the suction side crown 78 and the throat plane 80” para. 72; as shown in fig. 6A-B, the suction side crown 78 is shown to be at roughly 0.28 of the axial chord and the throat plane 80 is shown to be at around 0.58 of the axial chord on the suction side on the graph in fig. 6A. This would mean that the leading edge foot 69 would blend out between 0.28 – 0.58 of the axial chord which overlaps, and thus .  

Regarding Claim 8, Li recites the compressor as defined in claim 1, wherein the fillet (69 fig. 3) extends radially from the root along the leading edge (61 fig. 3).  

Regarding Claim 9, Li recites the compressor as defined in claim 8, wherein the fillet (69 fig. 3) extends radially away from the root a span-wise distance of less than 10% of the span of the airfoil (“the leading edge foot may meet the leading edge region at a radial height above the datum in the range 5% to 25% of the radial span” para. 17; since this range overlaps the claimed range above, Li thus anticipates the invention of claim 9. See MPEP 2131.03 Anticipation of Ranges).

Regarding Claim 10, Li recites the compressor as defined in claim 9, wherein the span-wise distance is from 2% to 10% of the span of the airfoil (“the leading edge foot may meet the leading edge region at a radial height above the datum in the range 5% to 25% of the radial span” para. 17; since this range overlaps the claimed range above, Li thus anticipates the invention of claim 9. See MPEP 2131.03 Anticipation of Ranges).

Regarding Claim 11, Li recites the compressor as defined in claim 1, wherein a first stagger angle is defined at the fillet (see angle 92 between ridge line 71 of leading edge foot 69 and axis 26 in fig. 6B; “in the case of a vane the angle 92 of the ridge line , and a second stagger angle (see angle between the axis 26 and a chord line defined from the trailing edge to the leading 61 of the blade 54 in fig. 6B; this being the definition for a “stagger angle” as known in the art; See NPL “Glossary of Terms for Turbomachinery and Gas Turbines”) is defined at the leading edge of the airfoil at a point thereon outside of the fillet (leading edge foot 69 fig. 5), the first stagger angle being greater than the second stagger angle (the angle 92 in fig. 6B is described in para. 74 as potentially being 45 degrees from axis 26; the angle 92 being 45 degrees would be greater than the stagger angle (i.e. angle between chord line and axis 26) presented in fig. 6B which is shown to be less than 45 degrees).  

Regarding Claim 13, Li recites the compressor as defined in claim 1, wherein the fillet has a fillet radius that is from 5% to 15% of the span of the airfoil (“the leading edge foot may meet the leading edge region at a radial height above the datum in the range 5% to 25% of the radial span” para. 17; this would mean that its radius at the leading edge region would be between 5% to 25% of the radial span. Since this range overlaps with the claimed range above, Li thus anticipates the invention of claim 9. See MPEP 2131.03 Anticipation of Ranges).  

Regarding Claim 14, Li recites the compressor as defined in claim 1, wherein the fillet blends smoothly with the pressure side surface and the leading edge of the airfoil (shown to blend smoothly together in fig. 3), and the inner hub of the stator .  

Regarding Claim 20, Li recites a gas turbine engine (10 fig. 1) comprising: a compressor (14 fig. 1) with a rotor and a stator located downstream of the rotor (see compressor 14 having these components in fig. 1; “a compressor or a turbine may include one or both the blade or vane arrangement” para. 31), the stator having a plurality of vanes (shown in fig. 1) each having an airfoil (see airfoil 58 in fig. 3; “the aerofoil and platform configuration is equally applicable to a blade array or a vane array” para. 84, this would mean that the configuration presented on the blade in Li is applicable to stator vanes) extending span-wise between a root proximate an inner hub (platform 56 fig. 3) of the stator and a tip (shown in fig. 3), the airfoil extending chord-wise between a leading edge (61 fig. 3) and a trailing edge (62 fig. 3), a fillet (leading edge foot 69 fig. 3) disposed at the leading edge (61 fig. 3) of the root of the airfoil (aerofoil 58 fig. 3) and extending between a pressure side surface (59 fig. 3) of the airfoil and the radially inner hub (platform 56 fig. 3), the fillet having a radial height being maximum at the leading edge (“the first surface 70 has a maximum radial height relative to the datum line 49 and shown by a ridge line 71” para. 65; this would mean that the max radial height of the leading edge foot 69 is at where it meets with the leading edge 81 at position 76 as shown in fig. 3 and 4), the radial height decreasing from the leading edge to blend smoothly into a remainder of the airfoil (the height leading edge foot 69 is shown to decrease and blend smoothly into the airfoil in figs. 3-5, particularly in fig. 4. .  

Claim Rejections - 35 USC § 103
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li.
Regarding Claim 6, Li recites the compressor as defined in claim 1, but fails to explicitly anticipate wherein the fillet extends upstream from the leading edge a chord-wise distance of less than 20% of the chord length.  
Since Li discloses the claimed invention except for the “wherein the fillet extends upstream from the leading edge a chord-wise distance of less than 20% of the chord length”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the leading edge foot 69 of Li to extend upstream of the leading edge a chordwise distance of less than 20% of the chord length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 7, Li renders obvious the compressor as defined in claim 6, wherein the chord-wise distance is from 5% to 20% of the chord length.  
Since Li discloses the claimed invention except for the “wherein the chord-wise distance is from 5% to 20% of the chord length”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the In re Aller, 105 USPQ 233.

Claims 15 - 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0280074, herein referenced as Propheter, in view of Li.
Regarding Claim 15, Propheter recites a turbofan engine (shown in fig. 1) comprising a fan (42 fig. 1) and a casing  defining a bypass duct surrounding an engine core defining an annular gas passage (see bypass duct and engine core in fig. 1), a fan stator disposed within the engine core downstream of the fan (see fan stator at entrance of engine core and downstream of fan 42 in fig. 1), the fan stator including a plurality of vanes circumferentially spaced-apart around a circumference of the fan stator within the annular gas passage (the fan stator at entrance of engine core in fig. 1 comprises a plurality of vanes that are circumferentially disposed about), each of the vanes having an airfoil extending between a root and a tip spaced apart by a span of the airfoil (see root and tip of fan stator vane at entrance of engine core in fig. 1), the airfoil having a leading edge and a trailing edge spaced apart along a chord line by a chord length of the airfoil (see leading edge and trailing edge of fan stator at entrance of engine core flowpath in fig. 1), 
However, Propheter fails to anticipate [airfoil having] a pressure side surface and a suction side surface respectively extending on opposite sides of the airfoil between the leading edge and the trailing edge, and a leading edge fillet disposed at the root of the airfoil on the pressure side surface, the leading edqe fillet havinq a heiqht taken in a spanwise direction and a width in a direction normal to the pressure side, theCAN_DMS: \136778504\4Page 3 of 6Appl. No. : 16/165,501Attorney Docket No.: 05002993-2333US height and the width decreasing from the leading edge such that the fillet blends smoothly into the pressure side of the reminder of the airfoil in a downstream direction.  
Li teaches of [an airfoil having] a pressure side surface (59 fig. 3) and a suction side surface (60 fig. 3) respectively extending on opposite sides of the airfoil (58 fig. 3) between the leading edge (61 fig. 3) and the trailing edge (62 fig. 3), and a leading edge fillet (see leading edge foot 69 fig. 3) disposed at the root of the airfoil on the pressure side surface (shown in fig. 3), the leading edqe fillet (69 fig. 3) havinq a heiqht (shown in fig. 4) taken in a spanwise direction and a width in a direction normal to the pressure side (see fig. 3), theCAN_DMS: \136778504\4Page 3 of 6Appl. No. : 16/165,501Attorney Docket No.: 05002993-2333US height and the width decreasing from the leading edge such that the fillet blends smoothly into the pressure side of the reminder of the airfoil in a downstream direction (the height and width of the leading edge foot 69 is shown to decrease and blend smoothly into the airfoil in figs. 3-5; “the leading edge foot 69 blends out towards the trailing edge 62 of the rotor blade 54” para. 71). Additionally, Li teaches that “the aerofoil and platform configuration is equally applicable to a blade array or a vane array” para. 84, this would mean that the configuration presented on the blade in Li is applicable to stator vanes (such as the fan stator vanes Propheter). Li teaches that the incorporation of the leading edge foot “creates a more aerodynamically efficient condition improving overall engine efficiency” in para. 88.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the fan stator vanes of Propheter with 

Regarding Claim 16, the combination of Propheter and Li comprises the turbofan engine of claim 15, wherein the fillet extends upstream from the leading edge (see fig. 4 of Li, as used to modify Propheter) but said combination fails to disclose that the fillet extends upstream by a distance of 5-20% of the chord length.  
Since the combination of Propheter and Li discloses the claimed invention except for the “wherein the fillet extends upstream from the leading edge by a distance of 5-20% of the chord length”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the leading edge foot 69 in the combination of Propheter and Li to extend upstream of the leading edge a chordwise distance between 5-20% of the chord length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 17, the combination of Propheter and Li comprises the turbofan engine of claim 15, wherein the fillet extends downstream from the leading edge by a distance of 10-50% of the chord length (“the leading edge foot 69 may blend out between and including the suction side crown 78 and the throat plane 80” para. 72 of Li, as used to modify Propheter above; as shown in fig. 6A-B of Li, the suction side crown 78 is shown to be at roughly 0.28 of the axial chord and the throat plane 80 is shown to be at around 0.58 of the axial chord on the suction side on the graph in fig. 6A. .  

Regarding Claim 18, the combination of Propheter and Li comprises the turbofan engine of claim 15, wherein the fillet extends radially away from the root by a distance of 2-10 % of the span. (“the leading edge foot may meet the leading edge region at a radial height above the datum in the range 5% to 25% of the radial span” para. 17 of Li, as used to modify Propheter above; since this range overlaps the claimed range above, the combination of Propheter and Li renders obvious the invention of claim 9)
 	
Allowable Subject Matter
Claims 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7134842 – discloses a scalloped platform surface with a maximum height adjacent the leading edge of airfoils. The scalloped platform surface being applicable to vanes.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146.  The examiner can normally be reached on 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.F./Examiner, Art Unit 3745       

/David E Sosnowski/SPE, Art Unit 3745